OVERTON, Justice,
concurring in part, dissenting in part.
I concur with the amendments approved by the Court; however, I would also, in accordance with the Judicial Council’s recommendation, extend the tenure for chief judges to four years. The Judicial Council, which included seven former or serving chief judges, strongly believed that a two-year term was inadequate for chief judges to utilize fully their management abilities. In the Council’s view, the extended term would substantially aid in efficient operation of Florida’s courts. No well managed enterprise changes its chief executive officer every two years.